Opinion by
Judge Haegis:
The power of attorney to James Lashwell and the deed from him as attorney in fact of P. F. Jones to Wm. B. Hampton do not appear in the transcript certified to this court. As they constitute a link in the chain of appellant’s title, he could not recover in the action without their production.
They were rejected by the court as evidence, but whether properly or not we are unable to determine; but the law presumes in the absence of the alleged power and deed that they were properly rejected and that the action of the court was correct, and we are therefore constrained to presume that there was no error in their exclusion. Of course the deeds from Wm. B. Hampton and his vendees down to the appellant were properly excluded, if, as we have seen, the power of attorney and deed to Wm. B. Hampton in pursuance of it were illegal and incompetent evidence.
The peremptory instruction, as the record appears before us, was rightly given and the judgment is therefore affirmed. The transcript is so defectively made that we are compelled to condemn it and so order.